The writ of error brings for review judgment in favor of plaintiff in an action for damages caused by injury received when an automobile occupied and driven by plaintiff came into collision with an automobile occupied and driven by defendant.
Plaintiff in error bases his right to reversal exclusively on the ground that the evidence is insufficient to support the verdict. *Page 816 
The plaintiff testified in her own behalf and under the state of facts as detailed by her she was entitled to recover. The testimony was conflicting. The charge of the court was fair and is not here complained of.
Where evidence is conflicting it is the province of the jury to reconcile the same, if possible, and if they can not do so then to determine who is and who is not speaking the truth and, upon such evidence as they believe to be true to return their verdict. The jury exercised this right and performed their duty in such manner that the Circuit Judge, who had the opportunity to hear and see the witnesses and to observe their manner and demeanor on the stand, denied a motion for new trial timely made and presented and which motion raised every question which is presented to us.
A verdict predicated on supporting evidence will not be disturbed on writ of error, no errors of law or procedure appearing. Sovereign Camp W.O.W. v. Mixon, 79 Fla. 420, 84 So. 171; Foxworth v. Maddox, 103 Fla. 32, 137 So. 161.
So, the judgment is affirmed.
WHITFIELD, C.J., and ELLIS, BROWN, BUFORD, and DAVIS, J.J., concur.